COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bumgardner and Lemons


ALLIED SIGNAL, INC.
AND
TRAVELERS INDEMNITY CO. OF ILLINOIS
                                             MEMORANDUM OPINION*
v.   Record No. 1505-99-2                         PER CURIAM
                                              NOVEMBER 16, 1999
KARIN A. PERSINGER


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (S. Vernon Priddy, III; Mary Louise Kramer;
             Patsy L. Mundy; Sands, Anderson, Marks &
             Miller, on brief), for appellants.

             (Ruth E. Nathanson; Maloney, Huennekens,
             Parks, Gecker & Parsons, on brief), for
             appellee.


     Allied Signal, Inc. and its insurer (hereinafter referred

to as "employer") contend that the Workers' Compensation

Commission (commission) erred in (1) its application of this

Court's holding in Goodyear Tire & Rubber Co. v. Pierce, 5 Va.

App. 374, 363 S.E.2d 433 (1987), aff'd after remand, 9 Va. App.

120, 384 S.E.2d 333 (1989); and (2) failing to address and

reverse the deputy commissioner's refusal to admit Karin

Persinger's (claimant) deposition into the record as substantive

evidence.     Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Accordingly, we summarily affirm the commission's decision.         See

Rule 5A:27.

                                I.

     Employer singled out one statement contained in the full

commission's opinion as the basis for its argument on this

issue.   That statement read as follows:   "[T]he Deputy

Commissioner had the advantage of observing the claimant and is

in a better position to judge credibility.   We cannot

arbitrarily disregard her finding."    Employer argues that

because the deputy commissioner made no credibility findings

based on appearance or demeanor, the full commission was free to

make its own credibility determination and erred in failing to

weigh the relative credibility of the conflicting witnesses,

misapplying and overstating the rule announced in Goodyear.

     The commission's opinion thoroughly recites the testimony

of the witnesses and the content of the medical records.      The

commission recognized that the issue of whether claimant proved

a compensable injury by accident was "highly factual" and

depended largely upon the credibility of the witnesses.

Regardless of the commission's citation to Goodyear, its

opinion, taken as a whole, unequivocally shows that the

commission weighed the testimony of the witnesses and agreed

with the deputy commissioner's determination that claimant's

testimony was credible and consistent with the medical records.



                               - 2 -
     In short, the full commission simply found no reason to

reverse the deputy commissioner's credibility determination and

did not abuse its discretion by adopting the deputy

commissioner's findings rather than reversing her decision.

Goodyear prohibits the commission from arbitrarily disregarding

the deputy commissioner's credibility determination where it is

based upon demeanor or appearance.     5 Va. App. at 382, 363

S.E.2d at 437.   However, nothing in Goodyear prohibits the

commission from weighing the evidence and adopting the deputy

commissioner's credibility determination where it is based upon

the substance of the witnesses' testimony.

     Because the commission's factual findings are supported by

credible evidence, we will not disturb them on appeal.     See

James v. Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382

S.E.2d 487, 488 (1989).

                                II.

     At the hearing, the deputy commissioner agreed to make

claimant's deposition part of the record, stating that she would

rely upon claimant's live testimony unless something in the

deposition contradicted and impeached her testimony.    We find no

merit in employer's argument that the commission erred in

failing to admit the deposition as substantive evidence.

     The deputy commissioner did, in fact, admit the deposition

into the record, albeit for impeachment and rebuttal purposes.

Furthermore, employer has cited to nothing in the deposition

                               - 3 -
that the deputy commissioner refused to consider and which would

have had any bearing on the issues in this case.   Thus, even

assuming, without deciding, that the deputy commissioner erred

in failing to admit the deposition as substantive evidence, such

error was harmless.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                              - 4 -